Brown, J.
I do not think that this case should be determined with any reference to what the agents of the insurance companies in New York might consider as coming within the description of “The State Line.” The merchants who ship these goods by a through bill of lading, a thousand miles away in the interior, and who deal with the insurance company’s agents there, have a right to rely upon the *117ordinary moaning and scope oí the terms used in the certificate of insurance, unless a more restricted meaning is proved to have been recognized and established by general mercantile usage, or else expressly brought to their notice, neither of which in this case has been proved. This insurance was not upon any particular vessel. It was manifestly intended to be as broad as “The State Line,” which was acting in conjunction with the Transportation Company in obtaining goods on through bills of lading. In .my judgment, therefore, “The State Line” must be held to embrace all vessels which were navigated under the possession, control, and management of the State Line, whether the vessels were such as existed on the date when the certificate of insnrancewas issued, or were new vessels .introduced into that line afterwards, on board of which the goods might he shipped; or whether the vessels were owned or were merely chartered by that line, either before or after the date of the certificate, provided they were in its possession and control. Kor can I deem it of any consequence that the vessel performed hut a single voyage, provided that upon the voyage on which she sailed she was in the possession and under the management and control of the State Line. If so, she was during that voyage a part of the State Line, and was one of the vessels of the State Line pro hac vice. If, on the other hand, the vessel which carried the flour was not in the possession or under the management or control of the State Line, then the case would be that of a carriage of the goods bv another steamer to which the State Line had transferred them.
The express conditions of the through bill of lading gave the Stale Line the right “to transfer the goods to any other steam-ship or company;” and if the State Line did thus transfer the carriage of 400 barrels, a part of this consignment, to any other vessel, in accordance with this provision, it seems plain that the certificate of insurance would not attach to the latter vessel. The existence of this provision in the through bill of lading was notice to the libelants of the necessity of watchfulness on their part in respect to any transfer of the goods by the State Line to any other steamer, and of the need of provision for such a contingency in their insurance.
After the loss of the Zanzibar was suspected, some correspondence between the parties to this suit arose on that very point, from which it is clear that the libelants were aware of this contingency in regard to the insurance, and of the necessity of an assent by the insurance company in order to hold them as respects any other vessel to which the flour or any part of it might have been transferred by the State Line.
The terms of the charter of the Zanzibar, of which the agents of the State Line took the transfer, are such as show clearly that the State Line did not acquire the possession or have any control of the navigation of the latter vessel. It was a contract of affreightment only, and the assignment of it to the agents of the State Line gave *118them the right only to lade the ship with such and such goods. The possession and the responsibility and control of the navigation oLthe Zanzibar remained solely with heivgeneral owners. And it was under such a charter-party that the 400 barrels in question were laden on board the Zanzibar by the State Line. This, in my judgment, was a transfer of so much of this flour to another steamer within the terms of the clause of the through bill of lading above quoted. The State Line had no possession of the Zanzibar and no control over her. They loaded the flour on board of her, as any merchant might have done, at a specified rate of freight, for which, under the terms of the charter-party, the vessel and her owners contracted to deliver these goods at Glasgow.
On the ground, therefore, that neither the possession nor the control of the Zanzibar upon this voyage was in the State Line, I must hold that the Zanzibar was not one of the vessels of the State Line, even temporarily or pro hac vice; that the certificate of insurance, therefore, did not attach; and that the libel must be dismissed, with costs.